    Case 3:21-cv-01123-DWD Document 5 Filed 09/13/21 Page 1 of 2 Page ID #14




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL PAUL B., 1                              )
                                                )
                Plaintiff,                      )
                                                )
vs.                                             )        Case No. 21-cv-1123-DWD
                                                )
COMMISSIONER OF SOCIAL                          )
SECURITY,                                       )
                                                )
                Defendant.                      )

                                               ORDER

DUGAN, District Judge:

        This matter comes before the Court on Plaintiff Michael Paul B.’s motion for leave

to proceed in forma pauperis (Doc. 2). Two issues must be resolved before in forma pauperis

status can be granted: the plaintiff must show that he is indigent by submitting an

affidavit “that includes a statement of all assets [he] possesses [showing] that [he] is

unable to pay such fees or give security therefor,” and the plaintiff’s complaint must not

be clearly frivolous or malicious. 28 U.S.C. § 1915(a)(1).

        Here, the Court is satisfied that Plaintiff is indigent based on his affidavit, and the

record does not suggest that Plaintiff’s claims are frivolous or malicious. Accordingly,

the Court GRANTS Plaintiff’s motion for leave to proceed in forma pauperis without

prepayment of fees and costs. Plaintiff is warned, however, that should it become




1In keeping with the Court’s practice, Plaintiff’s full name will not be used in this Order due to privacy
concerns. See Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

                                                    1
 Case 3:21-cv-01123-DWD Document 5 Filed 09/13/21 Page 2 of 2 Page ID #15




apparent at any time in the future that this action is frivolous or malicious, this action

may be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       If Plaintiff wishes for the United States Marshals Service to serve process in this

case, Plaintiff shall provide the United States Marshals Service with a summons issued in

this case, completed USM-285 forms, and sufficient copies of the complaint. The Court

DIRECTS the United States Marshal, upon receipt of the aforementioned documents, to

serve a copy of the summons, complaint, and this Order upon Defendant Commissioner

of Social Security, the United States Attorney for the Southern District of Illinois, and the

Attorney General of the United States, pursuant to Federal Rule of Civil Procedure 4(c)(3)

and in the manner specified by Rule 4(i)(1) & (2). Costs of service shall be borne by the

United States.

       SO ORDERED.

       Dated: September 13, 2021

                                                  /s/ David W. Dugan
                                                  DAVID W. DUGAN
                                                  United States District Judge




                                             2
